  Case 2:14-cv-08961-PA-SS Document 107 Filed 01/04/19 Page 1 of 3 Page ID #:2523

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 14-8961 PA (SSx)                                           Date     January 4, 2019
 Title             United States ex rel. Vatan v. QTC Medical Services, Inc., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                            N/A
                 Deputy Clerk                              Court Reporter                       Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                             None                                                  None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        Before the Court is a Motion to Stay Proceedings and Extend Case Deadlines (“Motion,” Docket
No. 67) filed by relator David Vatan (“Relator”). Defendants QTC Medical Services, Inc. and Lockheed
Martin Corporation (collectively, “Defendants”) have filed an opposition (Docket No. 90), and Relator
has filed a reply (Docket No. 95). Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local
Rule 7-15, the Court finds this matter appropriate for decision without oral argument. The hearing
calendared for January 7, 2019, is vacated, and the matter taken off calendar.

        The Court issued a scheduling order on April 4, 2018, pursuant to which discovery was set to
close on January 7, 2019; the last day for hearing motions was January 14, 2019; and trial was set for
March 19, 2019. (Docket No. 52 at 2.) On October 16, 2018, the parties filed a motion seeking to
extend all deadlines in this case. (Docket Nos. 59-62.) The Court denied the motion without prejudice
to the parties’ submission of another stipulation extending discovery deadlines. (Docket No. 63.) The
parties filed another stipulation, which the Court granted on October 25, 2018, and the discovery cutoff
date was extended to February 25, 2019. (Docket Nos. 64-66.)

       Relator filed his Motion on December 10, 2018. That same day, Defendants filed a motion for
summary judgment. The motion was scheduled for hearing on January 7, 2019. (Docket No. 70.)
Under the Local Rules, Relator’s opposition would have been due December 17, 2018. See L.R. 7-9.
On December 13, 2018, Relator filed an ex parte application for an extension to respond to the motion.
(Docket No. 88.) The Court granted the application and vacated the hearing date. The Court ordered
Relator to file his opposition by December 31, 2018 and Defendants to file their reply by January 10,
2019. (Docket No. 89.)

        Relator requests that the Court extend the discovery, settlement conference, and motions
deadlines by approximately 60 days. (Mot. at 1-2; Pl.’s Mem. P. & A. at 3, 6, Docket No. 68; Docket
No. 69.) Relator explains that his lead counsel, Robert Sherlock, must cease his litigation practice due to
health issues, requiring Relator to obtain new counsel. (Pl.’s Mem. P. & A. at 2-3; see Reply at 3-4;




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 3
     Case 2:14-cv-08961-PA-SS Document 107 Filed 01/04/19 Page 2 of 3 Page ID #:2524

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
     Case No.   CV 14-8961 PA (SSx)                                           Date   January 4, 2019
     Title      United States ex rel. Vatan v. QTC Medical Services, Inc., et al.

Sherlock Decl. ¶¶ 6-13, Docket No. 95-1; see also Cohen Decl., Docket No. 95-2.1/) Relator also asserts
that additional discovery is needed to oppose Defendants’ motion for summary judgment. (Pl.’s Mem.
P. & A. at 3-5; Reply at 4; see Sherlock Decl. ¶ 13; Cohen Decl. ¶¶ 4-15.) Relator contends that there
would be no prejudice to Defendants. (Pl.’s Mem. P. & A. at 3, 5; Reply at 3, 4.)

        The Court’s scheduling order warned that “[t]he dates set by the Court are firm dates. Absent
extraordinary circumstances, which must satisfy the requirements of Federal Rule of Civil Procedure
[‘Rule’] 16(b) and be brought to the Court’s attention in a timely manner, the Court will not modify
these dates.” (Docket No. 52 at 1.) Under Rule 16(b), “[a] schedule may be modified only for good
cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “Rule 16(b)’s ‘good cause’ standard
primarily considers the diligence of the party seeking the amendment.” Johnson v. Mammoth
Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). Good cause may be established by showing that
the pretrial schedule ‘cannot reasonably be met despite the diligence of the party seeking the extension.’”
Id. (quoting Fed. R. Civ. P. 16 advisory committee’s notes (1983 amendment), and collecting cases).
Although a court may consider other factors, such as whether amending the scheduling order would
prejudice the opposing party, “the focus of the inquiry is upon the moving party’s reasons for seeking
modification. If that party was not diligent, the inquiry should end.” Id. (citation omitted) (citing
Gestetner Corp. v. Case Equip. Co., 108 F.R.D. 138, 141 (D. Me. 1985)). The party seeking to modify
the scheduling order bears the burden of showing that good cause exists. See id. at 608.

       Relator fails to establish that relief under Rule 16(b) is appropriate. Relator does not adequately
explain why attorneys who already have been involved in the case are not able to take over the
representation from Mr. Sherlock. Relator asserts that other attorneys at Mr. Sherlock’s firm lack the
necessary background, but Defendants have provided evidence that other attorneys have taken an
increased role in the case in recent months. (Opp’n at 6-7; see Troy Decl. ¶¶ 8-10, Docket No. 91.)
Additionally, Relator fails to acknowledge that he also is represented by local counsel, who has already
appeared on his behalf and has been involved in the litigation from the outset. (See Troy Decl. ¶ 11.)
And even if Relator does require new counsel, “a mere change in counsel is not a basis to find good
cause supporting Rule 16 relief.” Washington v. Andrews, No. 1:07-cv-00886-AWI-MJS (PC), 2012
WL 5520413, at *2 (E.D. Cal. Nov. 14, 2012) (citing Buchanan County v. Blankenship, 545 F. Supp. 2d
553, 555 (W.D. Va. 2008)).




1/
        Defendants have filed objections to Relator’s reply and the materials submitted with it. (Docket
No. 96.) The Court declines to address Defendants’ objections because denial of Relator’s Motion is
appropriate even if the Court considers all of the materials submitted by Relator. See, e.g., Our
Children’s Earth v. Leland Stanford Junior Univ., No. 13-cv-00402-EDL, 2015 WL 12745786, at *2 n.1
(N.D. Cal. Dec. 11, 2015) (“Because even considering Defendant’s McCown and Zigterman declarations
in support of its motion to stay, the Court denies Defendant’s motion, the Court need not consider
Plaintiffs’ evidentiary objections to those declarations.”).
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                Page 2 of 3
  Case 2:14-cv-08961-PA-SS Document 107 Filed 01/04/19 Page 3 of 3 Page ID #:2525

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 14-8961 PA (SSx)                                            Date    January 4, 2019
 Title          United States ex rel. Vatan v. QTC Medical Services, Inc., et al.

        Moreover, Relator fails to establish that he diligently prosecuted this action. The parties
originally were given nine months in which to pursue discovery, and that period was later extended by
over a month. While Relator may desire additional time for discovery, he fails to demonstrate that he
diligently used the time already given. See, e.g., Baker v. Firstcom Music, No. 2:16-CV-08931-VAP
(JPRx), 2017 WL 9500980, at *7 (C.D. Cal. Nov. 3, 2017) (“Plaintiff has not provided a legitimate
excuse for his delayed pursuit of relevant information in discovery, and therefore was not diligent in
complying with the Court’s Scheduling Order. Given Plaintiff’s failure to pursue discovery diligently
and disregard for the deadlines in the Court’s Scheduling Order, the Court finds that Plaintiff has not
shown good cause to modify the Scheduling Order . . . .”). Indeed, Relator’s assertions about additional
discovery that he requires or would pursue with new counsel suggest only Relator’s lack of diligence to
this point. Because the Court finds that Relator has not been diligent, the Court need not consider
whether a stay or continuance would prejudice Defendants. See Johnson, 975 F.2d at 609.

        Relator also argued that a continuance is necessary for him to oppose Defendants’ motion for
summary judgment. (Pl.’s Mem. P. & A. at 4, 5.) However, the Court has extended the deadlines for
briefing on Defendants’ motion, and Relator has filed an opposition addressing the merits of the motion.
(See Docket Nos. 89, 98.) Accordingly, Relator’s arguments about summary judgment appear to be
moot. To the extent that Relator’s Motion relies on Rule 56(d), Relator fails to establish that relief under
that Rule is warranted. Rule 56 provides that on a motion for summary judgment, “[i]f a nonmovant
shows by affidavit or declaration that, for specified reasons, it cannot present facts essential to justify its
opposition, the court may: (1) defer considering the motion or deny it; (2) allow time to obtain affidavits
or declarations or to take discovery; or (3) issue any other appropriate order.” Fed. R. Civ. P. 56(d).
Relator fails to identify any specific facts he hopes to discover that would defeat summary judgment.
See Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822, 827 (9th Cir. 2008)
(“The requesting party must show: (1) it has set forth in affidavit form the specific facts it hopes to elicit
from further discovery; (2) the facts sought exist; and (3) the sought-after facts are essential to oppose
summary judgment. Failure to comply with these requirements is a proper ground for denying discovery
and proceeding to summary judgment.” (citations and internal quotation marks omitted)). See also
Chance v. Pac-Tel Teletrac Inc., 242 F.3d 1151, 1161 n.6 (9th Cir. 2001) (“[T]he district court does not
abuse its discretion by denying further discovery if the movant has failed diligently to pursue discovery
in the past.” (quoting Nidds v. Schindler Elevator Corp., 113 F.3d 912, 920 (9th Cir. 1996)).

      For the foregoing reasons, Relator’s Motion to Stay Proceedings and Extend Case Deadlines
(Docket No. 67) is denied.

         IT IS SO ORDERED.




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                    Page 3 of 3
